Exhibit 10.14

AMENDMENT NO. 2

This Amendment No. 2 is entered into as of the 26th day of October, 2006, by and
among Jeffrey P. Freimark (the “Executive”) and Intelsat Holdings, Ltd.
(“Parent”) and Intelsat, Ltd. (the “Company”).

WHEREAS, the Executive entered into an employment agreement with the Parent and
the Company, dated as of March 16, 2006 (the “Employment Agreement”); and

WHEREAS, the Employment Agreement was amended by an Amendment and
Acknowledgement effective as of July 3, 2006; and

WHEREAS, the parties wish to clarify certain matters in connection with the
Executive’s relocation from Arkansas to the Washington, D.C. metropolitan area
and the Executive’s purchase of a home in Washington, D.C.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
parties hereto do hereby agree to amend the Employment Agreement as follows:

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement.

2. Relocation Expenses. Section 2.4(a) of the Employment Agreement is hereby
amended by adding at the end of such subsection a new sentence, as follows:

“The Executive has disclosed to the Company all amounts paid by the Executive’s
former employer, or persons or entities acting on behalf of such former
employer, for any of such moving expenses. Such amounts paid by or on behalf of
such former employer will be deducted from the amounts reimbursed by the Company
to the Executive (or from the amounts paid directly to relocation vendors by the
Company on the Executive’s behalf).”

3. Sale of Arkansas Home, Purchase of Washington, D.C. Home. Section 2.4 of the
Employment Agreement is amended by adding at the end thereof a new
subsection (c), as follows:

“(c) The Company agrees to reimburse the Executive for certain costs associated
with the closing on (i) the Arkansas Home, including (but not limited to) real
estate commissions paid in connection with the sale of such home; and (ii) the
Executive’s purchase of a home in Washington, D.C., including (but not limited
to) loan origination and discount fees, title insurance, and recording fees and
taxes.”

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the District of Columbia without regard to its
conflict of laws principles.



--------------------------------------------------------------------------------

5. Successors. This Amendment shall bind and inure to the benefit of the Company
and the Parent, their successors and assigns, and the Executive and his or her
personal representatives and assigns.

6. Miscellaneous. This Amendment shall not be construed so as to grant the
Executive any right to remain in the employ of Parent, the Company or any
Subsidiary.

This Amendment may be executed in counterparts, which together shall constitute
one and the same original.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Executive has hereunto set his
hand, all as of the day and year first set forth above.

 

INTELSAT HOLDINGS, LTD.   

/s/ Phillip L. Spector

  

/s/ Jeffrey P. Freimark

Phillip L. Spector    Jeffrey P. Freimark Executive Vice President & General
Counsel   

 

INTELSAT, LTD.

/s/ Phillip L. Spector

Phillip L. Spector Executive Vice President & General Counsel

 

-2-